Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24, 25, 27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, 30-32, 36, 38, 40, 42, and 43 are pending.

Priority
This application is a 371 of PCT/US2018/034724 05/25/2018, PCT/US2018/034724 has PRO 62/523,156 06/21/2017, and PCT/US2018/034724 has PRO 62/511,851 05/26/2017.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, 30-32, 36, 38, and 40) drawn to the compounds and compositions, and the species N-(((2S,4R)-4-(Aminomethyl)pyrrolidin-2-yl)methyl)-3-(4-fluorophenyl)-1H-indole-2-carboxamide dihydrochloride (shown below), in the reply filed on 11/23/20 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.
A structure search has been performed on the species election and it is found to be free of the prior art, and therefore allowable. The Examiner has expanded the scope of the search to encompass groups A with the elected pyrrolidinyl and linear alkyl segments.
Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, 30-32, 36, 38, and 40 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 32 is objected to because of the following informalities:  In the second to last line the claim states “and wherein is pyrrolidinyl-(C1-C4)alkyl- is”, which is worded in an unclear fashion.  The Applicant should reword the limitation to improve clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fryer et al. (US 4,014,883).
Fryer et al. discloses compounds such as those shown below (reproduced from the STN search record for convenience; see, for example, Examples 44, 46, and 47 in column 30) as evidenced by the FDA Guidance for Industry (November 2003).

    PNG
    media_image2.png
    230
    375
    media_image2.png
    Greyscale

N-(3-aminopropyl)-5-chloro-3-(2-fluorophenyl)indole-2-carboxamide

    PNG
    media_image3.png
    230
    366
    media_image3.png
    Greyscale

N-(2-aminoethyl)-5-chloro-3-(2-fluorophenyl)-indole-2-carboxamide

    PNG
    media_image4.png
    230
    384
    media_image4.png
    Greyscale

5-chloro-N-(3-dimethylaminopropyl)-3-(2-fluorophenyl)-indole-2-carboxamide
Fryer et al. further discloses that the synthesis of the above compounds was carried out with, for example, crystallization of the compound from ether (see, for example, Example 46) which is considered to be a pharmaceutically acceptable solvent in small amounts by the FDA Guidance for Industry (see, for example, pp. 3 and 7).

Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmanet et al. (US 3,996,159).
Steinmanet et al. discloses the compound shown below (5,6-dichloro-3-(2,4-dichlorophenyl)indole-2-( Nβ-aminoethyl)carboxamide; reproduced from the STN search record for convenience; see, for example, column 2 lines 36 and 37) as a composition (i.e. as composition in a pharmaceutically acceptable vehicle; see, for example the title and throughout he document).

    PNG
    media_image5.png
    264
    366
    media_image5.png
    Greyscale


Claim Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, 30-32, 36, 38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11-13, 15, 16, 18, 19, 25, 26, 28, 29, 34-36, and 38-41 of copending Application No. 16/492,901. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds and compositions exemplified by the compound shown below (see, for example, instant claim 38).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The copending claims are generally drawn to compounds and compositions such as the ones shown below (see, for example, claim 36).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The instant claims differ by, for example, the location of the substituted phenyl ring.  However, the copending application teaches that said phenyl ring can be in differing positions, and it is well known in the art that ring-walking is obvious.
The copending application teaches a structurally and functionally related compound species which differs from the instantly elected compound species in the placement of the phenyl group around the core. Yet, as stated by MPEP 2144.09:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

In re Lohr and Spurlin (137 USPQ 548) teaches: When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.  Here there are no new properties, but merely an alleged improvement in the same property for use against the same pests.

Accordingly, any subtle differences that may stem from the shift of a group or groups around a ring are considered non-critical with respect to function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The instant claims are generally drawn to compounds and compositions exemplified by the elected species shown below (see, for example, instant claim 38).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to methods which use compounds and compositions that anticipate and make obvious the instant compounds (including the instantly elected species, shown below; see, for example, claim 36), and thus the copending claims anticipate the instant claims.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24, 25, 27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claims 42 and 43 are withdrawn.  Claim 32 is objected to.  Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 26, 28, 30-32, 36, 38, and 40 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.